DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-15 and 21 in the reply filed on October 13, 2020 is acknowledged.
Claims 1-21 are now pending of which claims 16-20 are withdrawn and claims 1-15 and 21 are now under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 2, 4, 6, 8, 9, 5, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2,4 6, 15, and 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 8 and 9 recite improper alternative expressions. The Examiner recommends either using Markush language or using the term “or” between the various components. 
Appropriate correction or clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0204306 A1).  
	Wang et al. disclose a hot melt adhesive composition (equivalent to the polymer composition of the claimed invention) comprising a polymer blend based on a low molecular weight semicrystalline propylene based polymer (equivalent to component (a) of the claimed invention) and a high molecular weight essentially amorphous propylene based polymer (equivalent to component (b) of the claimed invention), both of which are prepared by using single-site catalysts.  The composition further contains a compatible tackifier (equivalent to component (d) of the claimed invention), a plasticizer (equivalent to component (e) of the claimed invention), an antioxidant (equivalent to component (f) of the claimed invention), and optionally a wax (equivalent to component (g) of the claimed invention), a filler, a colorant, a UV absorber, another polymer, or combinations thereof.  The hot melt composition has low viscosity ranging from 500 mPas to 35,000 mPas at 177OC. and is useful for a variety of industrial applications where bonding of low surface energy substrates is encountered. The distinct molecular weights of the component polymers give rise to a polymer blend having a bimodal molecular weight distribution.  Besides the difference in molecular weights, the SSC-PP polymer in the blend also differs in enthalpy of melting, which is an indirect measure of polymer crystallinity.  The LMW semicrystalline (meeting the limitations of claim 3) having a weight average molecular weight (Mw) of 100,000 g/mole or less, a distinct melting point on the DSC curve, and an enthalpy of melting above 30 Joules per gram of material (J/g).  The HMW essentially amorphous SSC-PP polymer is defined as propylene homo- or co-polymers (meeting the limitations of claim 3) having a weight average molecular weight (Mw) above 100,000 g/mole, and containing either no or essentially no crystal phase or a small fraction of residue crystallinity that is characterized by a small, but noticeable melting point on a differential scanning calorimetry (DSC) curve with an enthalpy of melting below 30 Joules per gram of material (J/g) (meeting the limitations of claims 2 and 4).  The HMW essentially amorphous SSC-PP polymer may also be completely amorphous showing no melting peak on its DSC curve (meeting the limitations of claim 14). The blend contains a semicrystalline LMW SSC-PP polymer and an essentially amorphous HMW SSC-PP polymer with a ratio of the LMW material to the HMW material ranging from 9:1 to 1:9 parts by weight. The total amount of the polymer blend in the composition is from about 20% to about 80% by weight, preferably from about 30% to about.  60% by weight and most preferably from about 30% to about 50% by weight; the LMW SSC-PP having a weight average molecular weight from about 10,000 g/mole to about 100,000 g/mole, a crystallinity of about 18% to about 50%, and a Brookfield viscosity at 190oC ranging preferably from about 800 mPas to about 100,000 mPas; and the HMW SSC-PP polymer a weight average molecular weight greater than 100,000 g/mole, and a crystallinity of about 0% to about 18%, wherein the molecular weight of the HMW PP polymer is at least double the molecular weight of the LMW SSC-PP; a compatible tackifier in the amount of about 15% by weight to about 75% by weight, preferably in the amount of about 30% by weight to about 60% by weight; about 1% to about 35% by weight, preferably about 2% to about 20% by weight, of a plasticizer; about 0.1% to about 3% by weight, preferably about 0.2% to about 1.0% by weight, of a stabilizer or antioxidant; optionally about 0% to about 20% by weight, preferably about 0% to about 15% by weight, of a wax (meeting the limitations of claim 6 and 11).  The compatible tackifying resins or tackifiers used in the hot melt adhesives are aliphatic and cycloaliphatic petroleum hydrocarbon resins, hydrogenated (meeting the limitations of claims 7 and 8). A suitable plasticizer may be selected from the group which includes the usual plasticizing oils, such as mineral oil, but also olefin oligomers and low molecular weight polymers, as well as vegetable and animal oils and derivatives thereof (meeting the limitations of claim 10). Waxes can be used to reduce the melt viscosity of the hot melt adhesive composition.  Although amounts varying from about 0% to about 20% by weight may be used, the preferred amounts are between about 0.1% to about 15% by weight, if used (meeting the limitation of claim 11). (See Abstract and paragraphs 0021, 0026, 008, 0029, 0030, 0049, 0072, 0082, 0084, 0085, 0091, and 0103).
	Wang et al. fail to specifically recite component (c) of the composition, that there is another polymer in the composition (as recited in claim 12) and that the molecular weight of component (b) is three times the molecular weight of component (a) or component (c) (as recited in claim 13). 
	However, Wang et al. specifically state that the composition comprises at least one of component (a) and component (b) – hence indicating that additional polymers may also be used in the composition – and it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose given that the idea of combining them flows logically from their having been individually taught in the prior art. Furthermore, polymer molecular weight is directly proportional to strength, believed to be a result of the increased molecular size and chain entanglement of the larger polymeric molecules, and hence with regards to the molecular weight of each component, the Examiner would like to point out that workable physical properties such as molecular weight are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/SHEEBA AHMED/Primary Examiner, Art Unit 1787